Per Curiam.
The question involved in this case is whether foreign corporations, which pay taxes on all their property located in this state, are also liable to pay taxes on their stock.
According to the law of the state, corporations are not compelled to pay taxes on their shares of stock, where they pay taxes on their capital stock. The defendant contends that the same rule applies to foreign corporations which pay taxes on their capital stock in this state County *860Solicitor Kaiser maintained that this was not true, while the Supreme Court has never quite decided this question, although it has decided-points all around the issue involved in the case.
The corporationwhich has been the means of bringing úp this interesting question was incorporated under the laws of West Virginia, and the circuit court hold: That although the corporation was incorporated undr the laws of West Virginia, yet having its principal, place of business in this state and its business being within the state and its property within the state and subject to taxation, the shares of stock in that corporation are exempt from taxation. This results in dismissal of the petition, and a decree will be entered by the plaintiff and a like decree may be taken in this court as expressed in the lower court.